Braley, J.
This is an action to recover for labor performed and for materials furnished by the plaintiff in the installation of a system of plumbing and heating in a building located on land owned by the. mother of the defendants. The plaintiff having prevailed, the case is before us on the defendants’ exceptions to the denial of their motion for a directed verdict.
The defendants as partners were engaged in the business of undertakers under the name of Martin Murphy and Company, and they also conducted “a garage business” in the building in question, which had been newly constructed. It is contended that no contract for the work or materials was ever entered into between the plaintiff and the partnership. The negotiations with the plaintiff for the plumbing and heating were conducted by Martin Murphy, and resulted as the jury could find in the performance of the work, and the furnishing of the materials substantially as claimed in the declaration. The garage thus equipped was occupied by the partnership, and, although pleaded, the defendants have never made full payment, claiming that part of the heating system was defective and unsatisfactory. The jury, however, to whom the case was properly submitted, well could find, even if the defendant Edward Murphy testified “he had nothing to do with the arrangements”, that the equipment of the garage was for the sole use of the partnership in carrying on the joint business, and that the contract was not negotiated for the benefit of Martin Murphy individually. Smith v. Collins, 115 Mass. 388. Payne v. Dexter, 211 Mass. 1, 9.

Exceptions overruled.